Citation Nr: 9923315	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 5, 1995 
for a 100 percent evaluation for schizophrenia.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1981 to September 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which increased the rating assigned his service-
connected schizophrenic disorder from 50 to 100 percent, 
effective June 5, 1995.  The appellant disagreed, arguing 
that the effective date should be January 1, 1995; thus, this 
appeal ensued.  

FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The record does not include any evidence relevant to the 
severity of the appellant's service-connected schizophrenia 
between June 5, 1994 and June 4, 1995.  


CONCLUSION OF LAW

An effective date earlier than June 5, 1995 is not warranted 
for a 100 percent schedular evaluation for schizophrenia.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
generally Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

The RO, by December 1983 rating decision, granted service 
connection for schizophrenia and assigned it a 30 percent 
evaluation.  By March 1994 rating decision, the RO increased 
the evaluation to 50 percent.  A claimant or representative 
must file a notice of disagreement with an adverse rating 
decision within a year from the date the RO mails notice of 
the determination.  Otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a), 
20.302(a).  The appellant was notified of the March 1994 
rating decision by letter dated March 25, 1994.  Since an 
appeal was not filed within a year of the mailing of that 
letter, the March 1994 decision became final.  

His next communication with VA was an application for 
increased compensation based on unemployability, received on 
June 5, 1995.  The appellant was examined in August 1995, at 
which time the diagnosis was chronic paranoid schizophrenia.  
The RO, by September 1995 rating decision, granted a 100 
percent schedular evaluation, effective June 5, 1995, the 
date of receipt of the application for benefits based on 
unemployability; the actual commencement date of that award 
was July 1, 1995 pursuant to 38 U.S.C.A. § 5111.  From that 
rating decision the appellant perfected this appeal, seeking 
an effective date earlier than June 5, 1995.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  For a disability evaluation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date and otherwise, the date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.151, 3.400(o)(2); 
Wells v. Derwinski, 3 Vet. App. 307 (1992).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a), 
3.400(o)(2); Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

The law does not permit an effective date in this case 
earlier than June 5, 1994, one year prior to the date of 
receipt of the appellant's application for benefits based on 
unemployability.  (The RO interpreted the application as a 
claim for increase, as well as a claim for a total disability 
rating based on individual unemployability.)  Thus, the Board 
must look to the evidence of record relevant to the period 
from June 5, 1994 through June 4, 1995 to determine whether 
the evidence supports an earlier effective date for the 100 
percent schedular rating.  The appellant contends that the 
effective date should be January 1, 1995, at the latest.  He 
noted that near that time he suffered several assault-related 
injuries that he claims are related to his psychiatric 
disability.  

In conducting this review, the Board is mindful of the 
criteria of Diagnostic Code 9203 for paranoid schizophrenia, 
under which the disability has been rated.  The relevant 
schedular criteria have changed since the appellant perfected 
his appeal.  On November 7, 1996, the VA Schedule for Rating 
Disabilities was amended with respect to certain psychiatric 
disorders, including PTSD.  61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130 (1998)).  Before that 
date, the VA Schedule for Rating Disabilities called for the 
following ratings (as pertinent to this claim) with respect 
to psychoneurotic disorders:

       The attitudes of all contacts except the most intimate 
are            	100%   
       so adversely affected as to result in virtual 
isolation             
       in the community.  Totally incapacitating 
psychoneurotic,            
       symptoms bordering on gross repudiation of reality 
with             
       disturbed thought or behavioral processes associated 
with           
       almost all daily activities such as fantasy, 
confusion,             
       panic and explosions of aggressive energy resulting in              
       profound retreat from mature behavior.  Demonstrably                 
       unable to obtain or retain employment.

       Ability to establish and maintain effective or 
favorable                  	70%   
       relationships with people is severely impaired.  The                 
       psychoneurotic symptoms are of such severity and                    
       persistence that there is severe impairment in the                  
       ability to obtain or retain employment.

       Ability to establish or maintain effective or 
favorable                      	50%   
       relationships with people is considerably impaired.  
By              
       reason of psychoneurotic symptoms the reliability,                  
       flexibility and efficiency levels are so reduced as to              
       result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The changes in the VA Schedule for Rating Disabilities updated 
the portion of the rating schedule addressing mental disorders 
and ensured it used current medical terminology and 
unambiguous criteria reflecting recent medical advances.  61 
Fed. Reg. 52,695 (Oct. 8, 1996).  On and after November 7, 
1996, the pertinent diagnostic criteria (38 C.F.R. § 4.130, 
Diagnostic Code 9203) are as follows:

       Total occupational and social impairment, due to such	
		100%
       symptoms as: gross impairment in thought processes or 
       communication; persistent delusions of hallucinations; 
grossly 
       inappropriate behavior; persistent danger of hurting 
self or 
       others; intermittent inability to perform activities 
of daily living 
       (including maintenance of minimal personal hygiene); 
disorienta-
       tion to time or place; memory loss for names of close 
relatives, 
       own occupation or own name.

       Occupational and social impairment, with deficiencies	
		70%
       in most areas, such as work, school, family relations
       judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
       or a worklike setting); inability to establish and 
maintain
       effective relationships.

Occupational and social impairment with reduced reliability                  
	  50%   
       and productivity due to such symptoms as: flattened 
affect; 
       circumstantial, circumlocutory, or stereotyped speech; 
panic
       attacks more than once a week; difficulty in 
understanding
       complex commands; impairment of short- and long-term 
       memory (e.g. retention of only highly learned 
material,
       forgetting to complete tasks); impaired judgment; 
impaired
       abstract thinking; disturbances of motivation and 
mood;
       difficulty in establishing effective work and social 
       relationships.

When the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the appellant's claim should be fully 
adjudicated under both the new and the old criteria to 
determine which version is most favorable.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  See also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  

As reflected in the December 1995 statement of the case and 
May 1997 supplemental statement of the case, the RO decided 
the claim with reference only to the old version of the 
diagnostic criteria.  The RO did not adjudicate the claim in 
light of the new version of the diagnostic criteria.  In this 
case, though, there is no prejudice to the appellant in the 
Board now rendering a decision.  The evidence of record 
concerning the assault-related injuries consists of January, 
February, and May 1995 VA clinical records noting injury to 
the eyes, mouth, and lips.  The cause of the eye injury was 
not discussed, other than a history of a trauma to the left 
eye in November 1994.  The February 1995 VA clinical record 
noted a history of schizophrenia, but otherwise the clinical 
documents do not refer to psychiatric disability; it is only 
mentioned in the May 1995 clinical report that, in an attack 
last night, "somebody hit [the appellant] in the mouth."  
Most significantly in the context of this case, these records 
provide no evidence as to the severity of the service-
connected psychiatric disability at that time.  Even if the 
RO were to have an opportunity to evaluate the claim with 
reference to the new version of the regulation, the record 
contains no evidence against which the applicable rating 
criteria might be compared.  

The appellant appears to argue that the severity of 
disability is manifested merely by the fact that the injuries 
occurred.  Unfortunately, the simple occurrence of physical 
injury does not correspond with the criteria for a 100 
percent schedular evaluation under either the old or the new 
versions of Diagnostic Code 9203.  

The evidence does not demonstrate that the appellant had any 
psychiatric complaint or treatment in the year between June 
5, 1994 and June 4, 1995.  The VA clinical records relevant 
to the appellant's medical treatment during that period are 
silent as to the severity of the schizophrenic disorder.  
Therefore, in light of the record and based on the analysis 
above, the preponderance of the evidence is against the claim 
for an effective date earlier than June 5, 1995.  


ORDER

An effective date earlier than June 5, 1995 for a 100 percent 
schedular evaluation is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

